Exhibit 10.1

Execution Version

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of December 11, 2013 (this
“Amendment”), is entered into by and among SENSATA TECHNOLOGIES B.V., a besloten
vennootschap organized under the laws of the Netherlands (the “BV Borrower”),
SENSATA TECHNOLOGIES FINANCE COMPANY, LLC, a Delaware limited liability company
(the “US Borrower”, and together with the BV Borrower, the “Borrowers”), SENSATA
TECHNOLOGIES INTERMEDIATE HOLDING B.V., a besloten vennootschap organized under
the laws of the Netherlands (the “Parent”), the undersigned guarantors (together
with the Parent, the “Guarantors”), MORGAN STANLEY SENIOR FUNDING, INC., as sole
lead arranger and bookrunner and as administrative agent on behalf of the
lenders party to the Credit Agreement (as defined below) (in such capacity, the
“Administrative Agent”) and the undersigned lenders (the “Lenders”).

PRELIMINARY STATEMENTS:

WHEREAS, the Borrowers, the Parent, the Administrative Agent and certain lenders
entered into that certain Credit Agreement, dated as of May 12, 2011 (as
amended, amended and restated, supplemented, waived or otherwise modified prior
to the date hereof, the “Credit Agreement”; capitalized terms not otherwise
defined in this Amendment have the same meanings as specified in the Credit
Agreement);

WHEREAS, the Borrowers, the Parent, the Administrative Agent and the Lenders
have agreed to amend the Credit Agreement as hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, subject to
the satisfaction (or waiver by the Administrative Agent) of the conditions
precedent set forth in Section 3, hereby amended as follows:

(a) Section 1.01 of the Credit Agreement shall be amended by adding the
following new definitions thereto in proper alphabetical order:

“Closing Date Term Loans” has the meaning specified in Section 2.01(a).

“Second Amendment” means that certain Amendment No. 2 to Credit Agreement, dated
as of December 11, 2013, among the BV Borrower, the US Borrower, the Parent, the
other Guarantors party thereto, Morgan Stanley Senior Funding, Inc., as sole
lead arranger and bookrunner and as the Administrative Agent, and certain
Lenders party thereto.

“Second Amendment Effective Date” means the date on which all of the conditions
contained in Section 3 of the Second Amendment have been satisfied or waived by
the Administrative Agent.

“Second Amendment Term Loans” has the meaning specified in Section 2.01(a).

 

 

     

Amendment No. 2 to

Credit Agreement



--------------------------------------------------------------------------------

(b) Section 1.01 of the Credit Agreement is hereby amended by restating clause
(a) of the definition of “Applicable Rate” as follows:

“(a) with respect to Term Loans, (A) for Eurodollar Rate Loans, 2.50% and
(B) for Base Rate Loans, 1.50%;”.

(c) Section 1.01 of the Credit Agreement is hereby amended by replacing the
reference to “1.00%” at the end of clause (c) of the definition of “Eurodollar
Rate” with “0.75%”.

(d) Section 1.01 of the Credit Agreement is hereby amended by restating the
definition of “Material Foreign Subsidiary” in its entirety as follows:

“Material Foreign Subsidiary” means, at any time, any Foreign Subsidiary that
(a) contributed 10.0% or more of the Consolidated EBITDA of the BV Borrower for
the period of four fiscal quarters most recently ended on or prior to the date
of determination, (b) had consolidated assets representing 10.0% or more of the
total consolidated assets of the BV Borrower on the last day of the most recent
fiscal quarter ended on or prior to the date of determination or (c) owns any
Material Intellectual Property or any Material Real Property. Notwithstanding
the foregoing, any Foreign Subsidiary that (a) contributed less than 1.0% of the
Consolidated EBITDA of the BV Borrower for the period of four fiscal quarters
most recently ended on or prior to the date of determination or (b) had
consolidated assets representing less than 1.0% of the total consolidated assets
of the BV Borrower on the last day of the most recent fiscal quarter ended on or
prior to the date of determination shall not in any event be considered a
Material Foreign Subsidiary. Notwithstanding anything in the foregoing to the
contrary, any Foreign Subsidiary organized under the laws of the People’s
Republic of China (or any political subdivision thereof) shall not be deemed to
be a Material Foreign Subsidiary or be required to be designated as a Material
Foreign Subsidiary under any of the provisions of this definition.”

(e) Clause (b) of the definition of “Maturity Date” contained in Section 1.01 of
the Credit Agreement shall be amended by replacing the phrase “May 12, 2018”
with the phrase “May 12, 2019”.

(f) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following sentence at the end of the definition of “Term Commitment”: “On the
Second Amendment Effective Date, an additional $100,000,000 of Term Commitment
is available to the Borrowers.”.

(g) Section 2.01(a) of the Credit Agreement is hereby amended by restating such
provision in its entirety as follows:

“(a) The Term Borrowing. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make to the BV Borrower or the US Borrower (as
directed by the BV Borrower) (i) a single Dollar loan on the Closing Date (each,
a “Closing Date Term Loan” and, collectively, the “Closing Date Term Loans”) in
an amount equal to such Lender’s Term Commitment as of the Closing Date and
(ii) a single Dollar loan on the Second Amendment Effective Date (each, a
“Second Amendment Term Loan” and, collectively, the “Second Amendment Term
Loans”) in an amount equal to such Lender’s Term Commitment as of the Second
Amendment Effective Date. The Closing Date Term Loans and the Second Amendment
Term Loans are for purposes of this Agreement, each , a “Term Loan” and,
collectively, the “Term Loans”.

 

   2   

Amendment No. 2 to

Credit Agreement



--------------------------------------------------------------------------------

Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not be
reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.”

(h) Section 2.02(a)(x) of the Credit Agreement is hereby amended by restating
such provision in its entirety as follows:

“(x) with respect to any Borrowing on either the Closing Date or the Second
Amendment Effective Date, not later than 12:00 p.m. (noon) one (1) Business Day
before the Closing Date or the Second Amendment Effective Date, as applicable”.

(i) Section 2.05(a)(v) of the Credit Agreement is hereby amended by replacing
the reference to “prior to the first anniversary of the First Amendment
Effective Date” with “prior to the six month anniversary of the Second Amendment
Effective Date”.

(j) Section 2.07(a) of the Credit Agreement is hereby amended by restating such
provision in its entirety as follows:

(a) The Borrowers shall repay to the Administrative Agent for the ratable
account of the Term Lenders the aggregate outstanding principal amount of the
Term Loans in quarterly installments payable on the last Business Day of each
March, June, September and December, commencing on December 31, 2013, in an
amount equal to (x) on each such date occurring on or prior to the Maturity Date
of the Term Loan Facility, 0.25% of the sum of the aggregate principal amount of
the Term Loan outstanding on the Second Amendment Effective Date and (y) the
balance on the Maturity Date of the Term Loan Facility, which amount, in each
case, shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05; provided,
however, that the final principal installment shall be repaid on the Maturity
Date for the Term Loan Facility and in any event shall be in an amount equal to
the aggregate principal amount of the Term Loans outstanding on such date.

(k) Section 2.14(a) of the Credit Agreement is hereby amended by replacing the
reference to “1.00%” contained in clause (vi) thereof with “0.75%”.

(l) Section 7.02(c)(iii) of the Credit Agreement is hereby amended by replacing
the reference to “$100,000,000” contained therein with a reference to
“$300,000,000”.

(m) Section 7.06 of the Credit Agreement is hereby amended by:

deleting the word “and” at the end of clause (h) thereof;

 

  (i) replacing the “.” at the end of clause (i) thereof with “; and”; and

 

  (ii) inserting the following new clause (j):

“(j) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, in addition to the foregoing Restricted
Payments, the Ultimate Parent, the Parent, the Borrowers and the Restricted
Subsidiaries may make additional Restricted Payments in an aggregate amount not
to exceed $150,000,000.”.

 

   3   

Amendment No. 2 to

Credit Agreement



--------------------------------------------------------------------------------

(n) Schedule 2.01 of the Credit Agreement is hereby amended by restating it in
its entirety to read as set forth on Schedule 1 hereto.

SECTION 2. Reference to and Effect on the Loan Documents.

(a) On and after the Effective Date (as defined below), each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the “Credit Agreement”, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment. For the avoidance of doubt, this
Amendment shall also constitute a Loan Document under the Credit Agreement, as
amended by the Amendment.

(b) The Credit Agreement, as specifically amended by this Amendment, and the
other Loan Documents are, and shall continue to be, in full force and effect,
and are hereby in all respects ratified and confirmed.

(c) Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Credit
Agreement or any other Loan Document, nor shall it constitute a waiver of any
provision of the Credit Agreement or any Loan Document.

SECTION 3. Conditions of Effectiveness for Amendment. This Amendment shall
become effective as of the date (the “Effective Date”) on which the following
conditions shall have been satisfied (or waived by the Administrative Agent):

(a) The Administrative Agent shall have received counterparts of this Amendment
executed by the BV Borrower, the US Borrower, the Parent, the other Guarantors,
and the Lenders party hereto, including any Revolving Credit Lenders that wish
to consent, as well as any New Lenders or Increasing Lenders on, or prior to,
5:00 p.m., New York City time on December 9, 2013 (the “Consent Deadline”) ;

(b) The Administrative Agent shall have received a certified copy of the
resolutions of the Board of Directors or other governing body, as applicable, of
each Loan Party (or duly authorized committee thereof) authorizing this
Amendment;

(c) The Administrative Agent shall have received a certificate of the BV
Borrower dated as of the Effective Date signed on behalf of the BV Borrower by a
Responsible Officer of the BV Borrower, certifying on behalf of the Borrowers
that immediately before and after giving effect to this Amendment and the
transactions contemplated hereby, the representations and warranties set forth
in Article 5 of the Credit Agreement (as amended by this Amendment) and in the
other Loan Documents are true and correct in all material respects as of the
Effective Date, with the same effect as though made on and as of such date,
except (i) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date, (ii) that for purposes of this
Section 3(c), the representations and warranties contained in Sections 5.05(a)
and 5.05(b) of the Credit Agreement (as amended by this Amendment) shall be
deemed to refer to the most recent financial statements furnished pursuant to
Sections 6.01(a) and 6.01(b) of the Credit Agreement (as amended by this
Amendment) and, in the case of the financial statements furnished pursuant to
Section 6.01(b) of the Credit Agreement (as amended by this Amendment), the
representations contained in Section 5.05(a) of the Credit Agreement (as amended
by this Amendment), as modified by this clause (ii), shall be qualified by the
statement that such financial statements are subject to the absence of footnotes
and year-end audit adjustments and (iii) to the extent that such representations
and warranties contain a materiality qualification, such representations and
warranties shall be accurate in all respects;

 

   4   

Amendment No. 2 to

Credit Agreement



--------------------------------------------------------------------------------

(d) Immediately prior to and after giving effect to the Effective Date, no
Default or Event of Default has occurred and is continuing; and

(e) The Borrowers shall have paid all fees required to be paid on the Effective
Date as separately agreed in writing by the BV Borrower pursuant to that certain
Amendment Fee Letter, dated on December 2, 2013, by and between the BV Borrower
and Morgan Stanley Senior Funding, Inc.

SECTION 4. Second Amendment Term Loans. Subject to the satisfaction or waiver of
the conditions to borrowing set forth in the Credit Agreement and the conditions
set forth in Section 3 hereof, on and as of the Second Amendment Effective Date,
each Lender that is providing new or increased Term Commitments in connection
with the Second Amendment Term Loans will make such Second Amendment Term Loans
to the BV Borrower or the US Borrower (as directed by the BV Borrower) in an
amount not to exceed its respective new Term Commitment or the amount of any
increase in its Term Commitment.

SECTION 5. Representations and Warranties. Each of the Parent and the Borrowers
hereby represents and warrants to the Administrative Agent that:

(a) on and as of the date hereof (i) it has all requisite corporate or other
power and authority to enter into and perform its obligations under this
Amendment, the Credit Agreement as amended hereby and the other Loan Documents
to which it is a party, and (ii) this Amendment has been duly authorized,
executed and delivered by it; and

(b) this Amendment, and the Credit Agreement as amended hereby, constitute
legal, valid and binding obligations of such party, enforceable against it in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether enforcement is sought in equity or at law).

SECTION 6. New Lenders and Increasing Lenders. If any lender under the Credit
Agreement declines or fails to consent to this Amendment by returning an
executed counterpart of this Amendment to the Administrative Agent prior to the
Consent Deadline, then pursuant to and in compliance with the terms of
Section 10.01 of the Credit Agreement, such lender may be replaced and its
commitments and/or obligations purchased and assumed by either a new lender (a
“New Lender”) or an existing lender (an “Existing Lender”) which is willing to
increase its Term Loans as set forth on such Lender’s signature page hereto (an
“Increasing Lender”) upon execution of this Amendment (which will also be deemed
to be the execution of an Assignment and Assumption Agreement substantially in
the form of Exhibit A hereto).

SECTION 7. Costs and Expenses. The Borrowers agree that all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder or in connection herewith (including,
without limitation, the Attorney Costs of one counsel for all Lenders and the
Administrative Agent (which shall be Shearman & Sterling LLP)), are expenses
that the Borrowers are required to pay or reimburse pursuant to Section 10.04 of
the Credit Agreement.

 

   5   

Amendment No. 2 to

Credit Agreement



--------------------------------------------------------------------------------

SECTION 8. Execution in Counterparts. This Amendment may be executed in one or
more counterparts (and by different parties hereto in different counterparts),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier or other
electronic transmission of an executed counterpart of a signature page to this
Amendment, including by email with a pdf copy hereof attached, shall be
effective as delivery of an original executed counterpart of this Amendment.

SECTION 9. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 10. Waiver of Right of Trial by Jury. EACH PARTY TO THIS AMENDMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT, OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THE CREDIT AGREEMENT AS AMENDED HEREBY, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 9 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

SECTION 11. Guarantor Affirmation. Each Guarantor party hereto hereby
(a) acknowledges and consents to this Amendment; (b) ratifies and confirms all
of its respective obligations and liabilities under the Loan Documents (as
amended by the Amendment) to which it is a party and ratifies and confirms that
such obligations and liabilities remain in full force and effect and extend to
and continue in effect with respect to, and continue to guarantee and secure, as
applicable, the obligations of the Borrowers under the Credit Agreement;
(c) acknowledges and confirms, subject to Section 12 below in the case of the
Guarantor organized under Bulgarian law (the “Bulgarian Guarantor”), the
Guarantor which is the direct parent of the Bulgarian Guarantor (the “Belgian
Guarantor”) and the Guarantor organized under Japanese law (the “Japanese
Guarantor”), that immediately after giving effect to the Amendment the liens and
security interests granted by it in the Collateral pursuant to the Collateral
Documents continue to be valid and perfected (if and to the extent required to
be perfected under the Collateral Documents to which it is a party) liens and
security interests in the Collateral (subject only to Liens permitted under the
Loan Documents) that secure all of the obligations of such Guarantor under the
Loan Documents to which it is a party to the same extent that such liens and
security interests in the Collateral were valid and perfected (if and to the
extent required to be perfected under the Collateral Documents to which it is a
party) immediately prior to giving effect to the execution and delivery of the
Amendment; (d) acknowledges and agrees that such Guarantor does not have any
claim or cause of action against the Administrative Agent or any Lender (or any
of its respective directors, officers, employees, or agents) on or prior to the
date hereof; and (e) acknowledges, affirms, and agrees that such Guarantor does
not have any defense, claim, cause of action, counterclaim, offset or right of
recoupment of any kind or nature against any of its obligations, indebtedness or
liabilities to the Administrative Agent or any Lender on or prior to the date
hereof.

SECTION 12. Waiver and Consent. The Administrative Agent and the Lenders hereby
agree to waive each of the BV Borrower’s, the Belgian Guarantor’s, the Bulgarian
Guarantor’s and the Japanese Guarantor’s compliance with all covenants and/or
representations and warranties in the Loan Documents relating to the perfection
of any security interest under, or

 

   6   

Amendment No. 2 to

Credit Agreement



--------------------------------------------------------------------------------

enforceability of, any Collateral Document governed by Bulgarian law and
Japanese law, as applicable, on the Second Amendment Effective Date and for a
period of 90 days after the Second Amendment Effective Date (as such time period
may be extended in the reasonable discretion of the Administrative Agent),
during which period each of the BV Borrower, the Belgian Guarantor, the
Bulgarian Guarantor and Japanese Guarantor will amend such Collateral Documents
to reflect the amendments set forth in Section 1 of this Amendment and will take
all requisite actions to ensure that it has granted in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid and, to
the extent required under the Collateral Documents to which it is a party,
perfected security interest in its Collateral, as defined in such Collateral
Documents.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

   7   

Amendment No. 2 to

Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to Credit
Agreement to be executed by their respective authorized officers as of the date
first above written.

 

SENSATA TECHNOLOGIES B.V., as BV Borrower By:  

/s/ Geert Braaksma

  Name:   Geert Braaksma   Title:   Director

SENSATA TECHNOLOGIES FINANCE COMPANY, LLC,

as US Borrower

By:  

/s/ Jeffrey Cote

  Name:   Jeffrey Cote   Title:   Chief Financial Officer

SENSATA TECHNOLOGIES INTERMEDIATE HOLDING B.V.,

as Parent

By:  

/s/ Geert Braaksma

  Name:   Geert Braaksma   Title:   Director

 

Signature Page to

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

SENSATA TECHNOLOGIES, INC., as Guarantor By:  

/s/ Jeffrey Cote

  Name:   Jeffrey Cote   Title:   Chief Financial Officer

SENSATA TECHNOLOGIES MASSACHUSETTS, INC.,

as Guarantor

By:  

/s/ Jeffrey Cote

  Name:   Jeffrey Cote   Title:   Chief Financial Officer

 

Signature Page to

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

SENSATA TECHNOLOGIES HOLDING COMPANY US B.V., as Guarantor By:  

/s/ Geert Braaksma

  Name:   Geert Braaksma   Title:   Director

SENSATA TECHNOLOGIES HOLLAND B.V.,

as Guarantor

By:  

/s/ Geert Braaksma

  Name:   Geert Braaksma   Title:   Director

SENSATA TECHNOLOGIES HOLDING COMPANY MEXICO B.V.,

as Guarantor

By:  

/s/ Geert Braaksma

  Name:   Geert Braaksma   Title:   Director

 

Signature Page to

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

SENSATA TECHNOLOGIES DE MÉXICO, S. DE R.L. DE C.V. as Guarantor By:  

/s/ Santiago Sepulveda

  Name:   Santiago Sepulveda   Title:   Attorney-in-Fact

 

Signature Page to

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

SENSATA TECHNOLOGIES JAPAN LIMITED, as Guarantor By:  

/s/ Akira Hayashi

  Name:   Akira Hayashi   Title:   Representative Director

 

Signature Page to

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

SENSATA TECHNOLOGIES MALAYSIA SDN. BHD., as Guarantor By:  

/s/ Jeffrey Cote

  Name:   Jeffrey Cote   Title:   Director

 

Signature Page to

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

SENSOR-NITE INDUSTRIAL EOOD as Guarantor By:  

/s/ Geert Braaksma

  Name:   Geert Braaksma   Title:   Director

 

Signature Page to

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

SENSOR-NITE NV, as Guarantor By:  

/s/ Geert Braaksma

  Name:   Geert Braaksma   Title:   Director

 

Signature Page to

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent By:  

/s/ Stephen B. King

  Name:   Stephen B. King   Title:   V.P.

 

Signature Page to

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

Term Lender Signature Page to Amendment No. 2 to Credit Agreement

[Term Lenders: please fill in the amount your institution currently holds in
Term Loans in Column A, fill in one of Column B, C or D1, as appropriate, and
then execute the signature block below. Please see the footnotes for
explanations of which column to choose and the undertakings associated
therewith. If multiple entities are being signed for by the same natural person,
you may use one page and use a different line in the below table for each
entity.]

 

Name of Term Lender

   Existing Term
Loans      Roll up to2:      Recommit up to3:      Decline
Amendment4    $         $         $                                            
           

 

[                    ], as [an Existing Lender] [an Increasing Lender][a New
Lender] [a Non-Consenting Lender] By:  

 

  Name:   Title:

 

1  Lenders selecting Column B or C and executing this page will be deemed to
consent to the Amendment. If applicable, such execution will also be deemed to
be the execution of an Assignment and Assumption Agreement substantially in the
form of Exhibit A hereto.

2  If amount exceeds existing Term Loan position, the incremental amount will be
settled after the Effective Date. If amount is less than existing Term Loan
position, the difference will be repaid on the Effective Date.

3  Use this column if entire existing Term Loan position needs to be repaid and
the “recommitted” amount (including any increase above existing position)
settled after the Effective Date.

4  Place a check mark in this column if you are declining the Amendment. For a
Term Loan Lender, the entire existing Term Loan position of the specified Term
Loan Lender will be repaid on the Effective Date.

 

Signature Page to

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ASSUMPTION

Reference is made to the Credit Agreement dated as of May 12, 2011 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein, unless otherwise defined herein,
being used herein as therein defined) among SENSATA TECHNOLOGIES B.V., a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands, (the “BV Borrower”), SENSATA
TECHNOLOGIES FINANCE COMPANY, LLC, a Delaware limited liability company, (the
“US Borrower”), SENSATA TECHNOLOGIES INTERMEDIATE HOLDING B.V., a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands, the Lenders, the Initial L/C
Issuer, the Initial Swing Line Lender and MORGAN STANLEY SENIOR FUNDING INC.

Each “Assignor” referred to on Schedule 1 hereto (each, an “Assignor”) and each
“Assignee” referred to on Schedule 1 hereto (each, an “Assignee”) agrees
severally with respect to all information relating to it and its assignment
hereunder and on Schedule 1 hereto as follows:

 

1. Such Assignor hereby sells and assigns, without recourse except as to the
representations and warranties made by it herein, to such Assignee, and such
Assignee hereby purchases and assumes from such Assignor, an interest in and to
such Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Facility or Facilities specified on
Schedule 1 hereto. After giving effect to such sale and assignment, such
Assignee’s Commitments and the amount of the Loans owing to such Assignee will
be as set forth on Schedule 1 hereto.

 

2. Such Assignor (i) represents and warrants that its name set forth on Schedule
1 hereto is its legal name, that it is the legal and beneficial owner of the
interest or interests being assigned by it hereunder and that such interest or
interests are free and clear of any adverse claim; (ii) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; and (iv) attaches the Note or
Notes (if any) held by such Assignor and requests that the Administrative Agent
exchange such Note or Notes for a new Note or Notes payable to the order of such
Assignee in an amount equal to the Commitments assumed by such Assignee pursuant
hereto or new Notes payable to the order of such Assignee in an amount equal to
the Commitments assumed by such Assignee pursuant hereto and such Assignor in an
amount equal to the Commitments retained by such Assignor under the Credit
Agreement, respectively, as specified on Schedule 1 hereto.

 

3.

Such Assignee (i) confirms that it has received a copy of the Credit Agreement,
together with such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption; (ii) agrees that it will, independently and without reliance upon
any Agent, any Assignor or any other Lender Party and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iii) represents and warrants that

 

   A - 1    Form of Assignment and Assumption



--------------------------------------------------------------------------------

  its name set forth on Schedule 1 hereto is its legal name; (iv) confirms that
it is an Eligible Assignee; (v) appoints and authorizes each Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to such Agent by the terms thereof, together
with such powers and discretion as are reasonably incidental thereto;
(vi) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender Party; and (vii) attaches any information related to
Taxes as required by Article 3 of the Credit Agreement.

 

4. [Such Assignee is an Affiliated Lender and hereby represents and warrants
that (i) after giving effect to this Assignment and Assumption, the aggregate
principal amount of Total Outstanding Term Loans held by all Affiliated Lenders
will not exceed 25% of the original principal amount of all Total Outstanding
Term Loans at such time and (ii) such Assignee does not possess any MNPI with
respect to any Loan Party that both (x) has not been disclosed to the assigning
Lender (other than because such assigning Lender does not wish to receive MNPI
with respect to any Loan Party) prior to such date and (y) could reasonably be
expected to have a material effect upon, or otherwise be material to, a Lender’s
decision to assign Loans to such Affiliated Lender.]5 [The Assignee hereby
represents and warrants that it is not an Affiliated Lender.]6

 

5. Following the execution of this Assignment and Assumption, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Assumption (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto.

 

6. Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) such Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Assumption, have the rights and
obligations of a Lender thereunder and (ii) such Assignor shall, to the extent
provided in this Assignment and Assumption, relinquish its rights and be
released from its obligations under the Credit Agreement (other than its rights
and obligations under the Loan Documents that are specified under the terms of
such Loan Documents to survive the payment in full of the Obligations of the
Loan Parties under the Loan Documents to the extent any claim thereunder relates
to an event arising prior to the Effective Date of this Assignment and
Assumption) and, if this Assignment and Assumption covers all of the remaining
portion of the rights and obligations of such Assignor under the Credit
Agreement, such Assignor shall cease to be a party thereto.

 

7. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement and the other Loan Documents in respect of the interest
assigned hereby (including, without limitation, all payments of principal,
interest and commitment fees with respect thereto) to such Assignee. Such
Assignor and such Assignee shall make all appropriate adjustments in payments
under the Credit Agreement and the other Loan Documents for periods prior to the
Effective Date directly between themselves.

 

8. This Assignment and Assumption shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

9. This Assignment and Assumption may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Assumption by telecopier shall be effective as
delivery of an original executed counterpart of this Assignment and Assumption.

IN WITNESS WHEREOF, each Assignor and each Assignee have caused Schedule 1 to
this Assignment and Assumption to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

5  Insert for an Assignee that is an Affiliated Lender

6  Insert for an Assignee that is not an Affiliated Lender

 

   A - 2    Form of Assignment and Assumption



--------------------------------------------------------------------------------

SCHEDULE 1

TO

ASSIGNMENT AND ASSUMPTION

 

Revolving Credit Loan

  

Percentage interest assigned

          % 

Dollar Revolving Credit Commitment assigned

   $            

Euro Revolving Credit Commitment assigned

   €     

Term Loan Facility

  

Percentage interest assigned

          % 

Term Loans assigned

   $     



--------------------------------------------------------------------------------

Effective Date (if other than date of acceptance by Administrative Agent):

7                     , 20    

 

Assignor                     , as Assignor [Type or print legal name of
Assignor] By:  

 

Name:   Title:   Dated:                     , 20     Assignee
                    , as Assignee [Type or print legal name of Assignee] By:  

 

Name:   Title:   Dated:                     , 20     Domestic Lending Office:
Eurodollar Lending Office:

 

7  This date should be no earlier than five Business Days after the delivery of
this Assignment and Assumption to the Administrative Agent.



--------------------------------------------------------------------------------

Accepted [and Approved] this             

day of                     , 20    

[MORGAN STANLEY SENIOR FUNDING, INC.
as Administrative Agent]8

By:  

 

  Name:   Title: [L/C ISSUER] [SWING LINE LENDER], as [L/C Issuer] [Swing Line
Lender]9 By:  

 

  Name:   Title:

 

8  Required if Assignee is a Person other than a Lender, an Affiliate of a
Lender or an Approved Fund.

9  Required in case of any assignment of a Revolving Credit Commitment.



--------------------------------------------------------------------------------

Accepted [and Approved] this             

day of                     , 20    

      [NAME OF BORROWER]10           By:  

 

      Name:       Title:

 

10  Required except (i) in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund or (ii) if an Event of Default has occurred and
is continuing under Section 8.01(a), Section 8.01(f) or Section 8.01(g)(i) of
the Credit Agreement.